UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-2390



ASIF BARYALAI,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-246-624)


Submitted:   August 26, 2003             Decided:   November 17, 2003


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michel M. Hadeed, Jr., BECKER, HADEED, KELLOGG & BERRY, P.C.,
Springfield, Virginia, for Petitioner. Robert D. McCallum, Jr.,
Assistant Attorney General, John C. Cunningham, Senior Litigation
Counsel, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Asif Baryalai, a native and citizen of Afghanistan, petitions

for   review   of   an   order   of   the   Board    of   Immigration   Appeals

(“Board”).     The order affirmed, without opinion, the immigration

judge’s    order    denying      Baryalai’s    applications      for    asylum,

withholding of removal, and protection under the Convention Against

Torture.

      The decision to grant or deny asylum relief is conclusive

“unless manifestly contrary to the law and an abuse of discretion.”

8 U.S.C. § 1252(b)(4)(D) (2000).              We conclude that the record

supports the immigration judge’s conclusion that Baryalai failed to

establish his eligibility for asylum.               See 8 C.F.R. § 208.13(a)

(2003); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999).              As the

decision in this case is not manifestly contrary to law, we cannot

grant the relief that Baryalai seeks.

      Accordingly, we deny the petition for review.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              PETITION DENIED




                                       2